Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered on or about January 20, 2000, which, in an action for personal injuries sustained by plaintiff when the vehicle he was driving collided with the rear end of defendants’ vehicle, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly denied, there being issues of fact as to whether defendants’ vehicle was stopped at the time of the collision, and, if so, whether the claimed suddenness of the stop without brake signals contributed to the collision (see, Lumley v General Mills, 240 AD2d 201). Concur — Nardelli, J. P., Williams, Tom and Lerner, JJ.